Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 11, the closest related prior art is Ferreira Da Cunha et al. US 2021/0302206 which teaches an inductive position sensor and method to detect a relative position between a first member and a second member, the inductive position sensor comprising: a transmit aerial configured to be disposed on the first member; a receive aerial configured to be disposed on the first member; and processing circuitry configured to provide one or more signals indicative of the relative position between the first member and the second member based on a receive signal induced in the receive aerial resulting from a signal provided to the transmit aerial. 
The prior art fails to teach or suggest wherein one or more of the transmit aerial and the receive aerial comprises one or more windings, and wherein a shape of the one or more windings is a combination of a sinusoidal waveform and one or more scaled harmonics of the sinusoidal waveform, in combination with all other limitations of claims 1 and 11, respectively.
Claims 2-10 and 12-15, definite and enabled by the specification, are allowed through a dependence on one of claims 1 and 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868